                        Case 19-03527 Document 2 Filed in TXSB on 06/03/19 Page 1 of 2
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                       ADVERSARY PROCEEDING NUMBER
                                                                                                 (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                        DEFENDANTS
DRIVETRAIN, LLC, as Trustee of the Ignite                                         SOUTHERN GLAZER’S WINE AND SPIRITS, LLC; SOUTHERN
Restaurant Group GUC Trust                                                        GLAZER’S DISTRIBUTORS OF IOWA, LLC; SOUTHERN
                                                                                  GLAZER’S WINE AND SPIRITS, LLC f/k/a GLAZER’S
                                                                                  DISTRIBUTORS OF TEXAS, INC.
 ATTORNEYS (Firm Name, Address, and Telephone No.)                                ATTORNEYS (If Known)
 Michael D. Warner (TX Bar No. 00792304)
 Benjamin L. Wallen (TX Bar No. 24102623)
 Cole Schotz PC
 301 Commerce Street, Suite 1700
 Fort Worth, TX 76102
 Telephone: (817) 810-5250; Facsimile: (817) 810-5255
 Email: mwarner@coleschotz.com; bwallen@coleschotz.com
 PARTY (Check One Box Only)                                                       PARTY (Check One Box Only)
  Debtor                  U.S. Trustee/Bankruptcy Admin                               Debtor               U.S. Trustee/Bankruptcy Admin
  Creditor                Other                                                       Creditor            Other
 Trustee                                                                             Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
    Avoidance and recovery of preferential transfers (11 U.S.C. §§ 547 & 550); preservation of preferential transfers
    (11 U.S.C. § 551)
                                                                       NATURE OF SUIT
         (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

     FRBP 70 01( 1) – Recovery of Money/Property                                   FRBP 70 01(6) – Dischargeability (continued)
    11-Recovery of money/propert y - §542 turnover of property                        61 -Dischargeability- §523(a)(5 ), domestic support
 12-Recovery of money/property - §547 preference                                      68-Dischargeability - §523(a)(6), willful and malicious injury
    13-Recovery of money/property - §548 fraudulent transfer                           63-Dischargeability - §523(a)(8), student loan
    14-Recovery of money/property - other                                              64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                         (other than domestic support)

    FRBP 70 01 (2) – Validity, Priority or Extent of Lien                              6 5 -Dischargeability - other
    21-Validity, priority or extent of lien or other interest in property
                                                                                   FRBP 70 01(7) – Injunctive Relief
    FRBP 7001( 3) – Approval of Sale of Property                                      71 -Injunctive relief- imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)             72-Injunctive relief - other

     FRBP 7001(4 ) – Objection/ Revocation of Discharge                            FRBP 70 01(8) Subordination of Claim or Interest
    41-Objection/re vocation of discharge - §727(c),(d),(e)                           81 -Subordination of claim or interest

    FRBP 7001(5) – Revocation of Confirmation                                      FRBP 70 01(9) Declaratory Judgment
    51-Revocation of confirmation                                                     91 -Declaratory judgment

    FRBP 7001(6) – Dischargeability                                                FRBP 70 01(10) Deter mi nation of Remove d Act ion
    6 6 -Dischargeability - §523(a)(1),(14),(14A) priority tax claims                 01 -Determination of removed claim or cause
    62-Dischargeability - §523(a)(2), false pretenses, false representation,
         actual fraud                                                              Other
                                                                                      SS-SIPA Case - 15 U.S.C. §§78aaa et.seq.
    67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny
                                                                                      02-Other (e.g. other actions that would have been brought in state court
                       (continued next column)                                           if unrelated to bankruptcy case)

    Check if this case involves a substantive issue of state law                     Check if this is asserted to be a class action under FRCP 23
    Check if a jury trial is demanded in complaint                                 Demand         $680,294.95
 Other Relief Sought




DOCS_LA:322235.1 40162/004
                   Case 19-03527 Document 2 Filed in TXSB on 06/03/19 Page 2 of 2
  B1040 (FORM 1040) (12/15)

               BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                BANKRUPTCY CASE NO.
IGNITE RESTAURANT GROUP, INC., et al.          17-33550 (DRJ)
DISTRICT IN WHICH CASE IS PENDING                                      DIVISION OFFICE                    NAME OF JUDGE
Southern District of Texas                                             Houston Division                   Hon. David R. Jones
                                RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                  DEFENDANT                                                      ADVERSARY
DRIVETRAIN, LLC, as Trustee of the Ignite SOUTHERN GLAZER’S WINE AND SPIRITS,                             PROCEEDING NO.
Restaurant Group GUC Trust                LLC; SOUTHERN GLAZER’S
                                          DISTRIBUTORS OF IOWA, LLC; SOUTHERN
                                          GLAZER’S WINE AND SPIRITS, LLC f/k/a
                                          GLAZER’S DISTRIBUTORS OF TEXAS, INC.
DISTRICT IN WHICH ADVERSARY IS PENDING                 DIVISION OFFICE                                    NAME OF JUDGE
Southern District of Texas                             Houston Division                                   Hon. David R. Jones
SIGNATURE OF ATTORNEY (OR PLAINTIFF)
COLE SCHOTZ PC



/s/ Michael D. Warner
DATE:                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)

             June 3, 2019                                              Michael D. Warner


                                                          INSTRUCTIONS

            The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
  all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
  jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
  lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
  proceeding.

           A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
  Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
  Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
  completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
  information to process the adversary proceeding and prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and service of
  pleadings or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is
  largely self-explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented
  by an attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

  Attorneys. Give the names and addresses of the attorneys, if known.

  Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

  Demand. Enter the dollar amount being demanded in the complaint.

  Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
  plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
  attorney, the plaintiff must sign.



                                                                                                                   American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
DOCS_LA:322235.1 40162/004
